Citation Nr: 0937166	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, denying service connection for 
hepatitis C.  In November 2006, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal 
in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran contends that his currently diagnosed hepatitis C 
is the result of active duty service.  Specifically, he 
contends that he was exposed to several risk factors in 
service that could have caused hepatitis C, including 
hospital treatment in Vietnam with a possible blood 
transfusion, air gun vaccinations, and combat blood exposure.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for hepatitis C.

The Veteran was afforded a VA general medical examination in 
April 2006.  At that time, the VA examiner diagnosed the 
Veteran with hepatitis C.  However, he did not provide any 
opinion as to the etiology of the Veteran's hepatitis C or 
whether it may be related to service.  He did, however, 
question whether the Veteran should be service connected for 
his hepatitis and cirrhosis.  In light of these deficiencies, 
the April 2006 VA examiner's opinion is not adequate to 
render a decision on entitlement to service connection for 
hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for hepatitis C must be remanded for a new 
VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from December 23, 
2005, to the present, should be obtained 
and added to the claims folder.

2.  The Veteran must be scheduled for a 
VA examination to determine the nature 
and etiology of his hepatitis C.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.  
The examiner should obtain a detailed 
history from the Veteran concerning 
inservice and post service risk factors 
for hepatitis C.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
hepatitis C is the result of a disease or 
injury in service and discuss risk 
factors for hepatitis C.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
hepatitis C should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

